EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of August 1,
2012 (the “Effective Date”) and entered into on September 16, 2012 (the “Signing
Date”), by and among Mandalay Digital Group, Inc. (formerly NeuMedia, Inc.), a
Delaware corporation (the “Employer”), Digital Turbine Group, LLC (“DT”) and
William Stone (the “Executive”).  In consideration of the mutual covenants
contained in this Agreement, the Employer and the Executive agree as follows:

 

1.           Employment.  The Employer agrees to employ the Executive and the
Executive agrees to be employed by the Employer on the terms and conditions set
forth in this Agreement.

 

2.           Capacity.  The Executive shall serve the Employer as Chief
Executive Officer of DT.  As Chief Executive Officer of DT, the Executive shall
be responsible for the general supervision, management and control of the DT’s
business, subject to the direction of the Board of Directors of the Employer.
The Executive shall report directly to the Chief Executive Officer of the
Employer. At the reasonable request of Board of Directors or the Chief Executive
Officer of the Employer, the Executive shall provide services to subsidiaries
and affiliates of the Employer or DT, without additional compensation becoming
payable.

 

3.           Term.  Subject to the provisions of Section 6, the term of
employment pursuant to this Agreement shall be three (3) years, i.e., thirty six
(36) calendar months, from the Effective Date (the “Term”).

 

4.           Compensation and Benefits.  The regular compensation and benefits
payable to the Executive under this Agreement shall be as follows:

 

(a)           Salary.  For all services rendered by the Executive under this
Agreement, the Employer shall pay the Executive an annual salary (the “Salary”)
at the annual rate of Three Hundred Fifty Thousand Dollars ($350,000).  The
Executive’s Salary shall be payable in periodic installments in accordance with
the Employer’s usual practice for its employees, but in no event less than
monthly over the year in which the Salary is earned.  

 

(b)           Bonuses.

 

(i)           Signing Bonus. On the Signing Date (or if it is not a business
day, on the first business day after the Signing Date), the Executive shall
receive a $50,000 signing bonus, which is deemed fully earned on the Signing
Date; and, during the Term, Executive shall earn an additional bonus (the
“Deferred Signing Bonus”) of $8,333.33 per month during the seventh through
twelfth months of the first year of the Term (i.e., six months maximum, with the
specific dates on which such amounts are earned being March 1, April 1, May 1,
June 1, July 1 and August 1, 2013, and the payment date being the next regular
installment after each date a bonus is earned, in accordance with the Employer’s
usual payment practices), for total signing bonuses of not less than $50,000 and
not to exceed $100,000 in the aggregate if the full Deferred Singing Bonus is
earned.

 

(ii)          Annual Bonus. The Executive shall be entitled to be paid an annual
incentive bonus in cash in an amount of up to 100% of the Executive’s Salary
based upon satisfaction of performance-related milestones, determined by the
Board of Directors and the Executive, and subject to the additional provisions
of Exhibit A-1.

 

(iii) Contract Bonus. Executive shall also receive an additional bonuses related
to agreements signed with carriers and Original Equipment Manufacturers
(respectively, the “Carrier Contract Bonus” and the “OEM Contract Bonus”), to
the extent provided on Exhibit A-2.

 

(iv)         Any bonus payable under this subsection (b) shall vest and accrue
upon the achievement of the specified performance criteria and shall be paid on
or within thirty (30) days of such vesting and accrual date.

 

 

 

(c)           Regular Benefits.  The Executive shall also be entitled to
participate in any qualified retirement plans, deferred compensation plans,
stock option and incentive plans, stock purchase plans, group and executive
medical insurance plans (i.e., coverage for the Executive and family), life
insurance plans, disability income plans, retirement plans, vacation plans,
expense reimbursement plans and other benefit plans which the Employer may from
time to time have in effect for any, all or most of its senior executives
(collectively “Employer Benefit Plans”).  Such participation shall be subject to
the terms of applicable plan documents, generally applicable policies of the
Employer, applicable law and the discretion of the Board of Directors, the
Compensation Committee or any administrative or other committee provided for in
or contemplated by any such plan.  Nothing contained in this Agreement shall be
construed to create any obligation on the part of the Employer to establish any
such plans or to maintain the effectiveness of any such plans which may be in
effect from time to time.

 

(d)           Reimbursement of Business Expenses.  The Employer shall reimburse
the Executive for all reasonable expenses incurred by the Executive in
performing services during the Term, in accordance with the Employer’s policies
and procedures for its senior executive officers, as in effect from time to
time, including but not limited to, business class air travel (or, if
unavailable, first class), meals and entertainment, fuel costs for
transportation, wireless mobile communications, and personal computer equipment.

 

(e)           Restricted Stock Grant.  On the Signing Date, the Employer shall
grant the Executive 1,500,000 shares of restricted common stock of the Employer,
under and subject to the terms and conditions specified in the Company’s 2011
Equity Incentive Plan and in a Restricted Stock Agreement in substantially the
form of Exhibit B (the “Restricted Stock Agreement”), which shall vest on a
monthly, pro-rata basis over thirty-six (36) months beginning as of the
Effective Date, as further specified in the Restricted Stock Agreement;
provided, however, that all unvested shares of restricted common stock shall
vest immediately upon the sale of all or substantially all of the assets of the
Employer, upon the merger or reorganization of the Employer following which the
equityholders of the Employer immediately prior to the consummation of such
merger or reorganization collectively own less than 50% of the voting power of
the resulting entity, or upon the sale of equity securities of the Employer
representing 50% or more of the voting power of the Employer or 50% or more of
the economic interest in the Employer in a single transaction or in a series of
related transactions (i.e., a “Change of Control”).  Subject to the approval of
the Employer’s Board of Directors, in its sole and exclusive discretion, the
Employer may extend a non-interest bearing loan to the Executive equal to the
Executive’s grossed up aggregate federal and state income tax liability
attributable to the issued shares and bonus subject to, among other things: (i)
a determination of the amount of the tax due; (ii) approval of the terms of such
loan; and (iii) the Employer’s financial condition.

 

(f) Exclusivity of Salary and Benefits.  The Executive shall not be entitled to
any payments or benefits other than those provided under this Agreement.

 

5.           Extent of Service.  During the Executive’s employment under this
Agreement, the Executive shall, subject to the direction and supervision of the
Board of Directors, devote the Executive’s full business time, best efforts and
business judgment, skill and knowledge to the advancement of the Employer’s
interests and to the discharge of the Executive’s duties and responsibilities
under this Agreement.  The Executive shall not engage in any other business
activity, except as may be approved by the Board of Directors; provided, that
nothing in this Agreement shall be construed as preventing the Executive from:

 

(a)           investing the Executive’s personal assets in any non-competitive
business enterprise, company or other entity in such form or manner as shall not
require any material personal time commitment on the Executive’s part in
connection with the operations or affairs of such other enterprise, company or
other entity in which such investments are made; or

 

(b)           engaging in religious, charitable or other community or non-profit
activities that do not impair the Executive’s ability to fulfill the Executive’s
duties and responsibilities under this Agreement.

 

6.           Termination.  Notwithstanding the provisions of Section 3, the
Executive’s employment under this Agreement shall terminate under the following
circumstances set forth in this Section 6. For purposes of this Agreement, the
date of the Executive’s termination (the “Termination Date”) shall mean the date
of the Executive’s “separation from service” as such term is defined under
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”).

 

 

 

(a)           Termination by the Employer for Cause.  The Executive’s employment
under this Agreement may be terminated for Cause without further liability on
the part of the Employer effective immediately upon a vote of the Board of
Directors and written notice to the Executive.  Only the following shall
constitute “Cause” for such termination:

 

(i)           any act committed by the Executive against the Employer or any of
its affiliates which involves fraud, willful misconduct, gross negligence or
insubordination; or

 

(ii)          the commission by the Executive of, or indictment for (A) a felony
or (B) any misdemeanor involving moral turpitude, deceit, dishonesty or fraud.

 

(b)           Termination by the Employer Without Cause.  Subject to the payment
of Termination Benefits pursuant to Section 7(b), the Executive’s employment
under this Agreement may be terminated by the Employer without Cause upon not
less than fifteen (15) days’ prior written notice to the Executive.

 

(c)           Death.  The Executive’s employment with the Employer shall
terminate automatically upon his death.

 

(d)           Disability.  If the Executive shall become Disabled so as to be
unable to perform the essential functions of the Executive’s then existing
position or positions under this Agreement with or without reasonable
accommodation, the Board of Directors may remove the Executive from any
responsibilities and/or reassign the Executive to another position with the
Employer for the remainder of the Term or during the period of such
Disability.  Notwithstanding any such removal or reassignment, the Executive
shall continue to receive the Executive’s full Salary (less any disability pay
or sick pay benefits to which the Executive may be entitled under the Employer’s
policies) and benefits under Section 4(c) of this Agreement (except to the
extent that the Executive may be ineligible for one or more such benefits under
applicable plan terms) for a period of time equal to twelve (12) months payable
at the same time as such amounts would otherwise have been paid to the Executive
had he continued in his current capacity.  If the Executive is unable to perform
substantial services of any kind for the Employer during this period, such
period shall be considered a paid leave of absence and the Executive shall have
the contractual right to return to employment at any time during such
period.  If the Executive’s Disability continues beyond such twelve (12) month
period, the Executive’s employment may be terminated by the Employer by reason
of Disability at any time thereafter.  For purposes hereof, the term “Disabled”
or “Disability” shall mean a written determination that the Executive, as
certified by at least two (2) duly licensed and qualified physicians, one (1)
approved by the Board of Directors of the Employer and one (1) physician
approved by the Executive (the “Examining Physicians”), or, in the event of the
Executive’s total physical or mental disability, the Executive’s legal
representative, that the Executive suffers from a physical or mental impairment
that renders the Executive unable to perform the Executive’s regular personal
duties under this Agreement and that such impairment can reasonably be expected
to continue for a period of six (6) consecutive months or for shorter periods
aggregating one hundred and eighty (180) days in any twelve (12) month period;
provided, that the Executive’s primary care physician may not serve as one of
the Examining Physicians without the consent of the Employer and the Executive
(or the Executive’s legal representation).  The Executive shall cooperate with
any reasonable request of a physician to submit to a physical examination for
purposes of such certification.  Nothing in this Section 6(d) shall be construed
to waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

 

7.           Compensation Upon Termination.

 

(a)           Termination Generally.  If the Executive’s employment with the
Employer is terminated for any reason during or upon expiration of the Term, the
Employer shall pay or provide to the Executive (or to his authorized
representative or estate) (i) any earned but unpaid Salary payable on the
Termination Date, (ii) any bonus that has been accrued under Section 4(b)
through the Termination Date but not yet paid, payable at the same time such
amounts would otherwise have been paid to the Executive (for clarity, no amounts
related to future periods or future performance shall be payable under this
clause; any such amounts shall be payable only pursuant to Section 7(d)), (iii)
any unpaid expense reimbursements, payable in accordance with the Employer’s
reimbursement policies, (iv) any accrued but unused vacation, payable on the
Termination Date, (v) any vested benefits the Executive may have under any of
the Employer Benefit Plans, payable as specified in the applicable plan
documents and (iv) except in connection with a termination for Cause, the entire
remaining balance of the Deferred Signing Bonus that has not been paid to
Executive as of the Termination Date (i.e., $50,000, less such portion of the
Deferred Signing Bonus that has been paid to Executive as of the Termination
Date) (collectively, the “Accrued Compensation”).

 

 

 

(b)           Termination by the Employer Without Cause.  In the event of
termination of the Executive’s employment with the Employer pursuant to Section
6(b) above prior to the expiration of the Term, and subject to the Executive’s
execution and delivery of a release of any and all legal claims in a form
satisfactory to the Employer within forty-five (45) days of the Termination Date
(the “Release Period”), the Employer shall provide to the Executive, in addition
to the Accrued Compensation, the following termination benefits (“Termination
Benefits”) effective as of the final day of the Release Period:

 

(i)           continuation of the Executive’s Salary at the rate and in
accordance with the Employer’s payroll practices then in effect pursuant to
Section 4(a); and

 

(ii)          continuation of any executive health and group health plan
benefits to the extent authorized by and consistent with 29 U.S.C. § 1161 et
seq. (commonly known as “COBRA”), subject to payment of premiums by the Employer
to the extent that the Employer was covering such premiums as of the Termination
Date (if permitted by law without violation of applicable discrimination rules,
or, if not, the equivalent after-tax value payable as additional severance at
the same time such premiums are otherwise payable).

 

The Termination Benefits set forth in subsections 7(b)(i) and (ii) above shall
continue effective for the lesser of (x) the remainder of the Term and (y) six
(6) months (the “Termination Benefits Period”); provided that in the event that
the Executive commences any employment during the Termination Benefits Period,
the benefits provided under Section 7(b)(ii) shall cease effective as of the
date Executive qualifies for group health plan benefits in his new
employment.  The Employer’s liability for Salary continuation pursuant to
Section 7(b)(i) shall not be reduced by the amount of any severance pay paid to
the Executive pursuant to any severance pay plan or stay bonus plan of the
Employer. Notwithstanding the foregoing, nothing in this Section 7(b) shall be
construed to affect the Executive’s right to receive COBRA continuation entirely
at the Executive’s own cost to the extent that the Executive may continue to be
entitled to COBRA continuation after Employer-paid premiums cease.  The
Executive shall be obligated to give prompt notice of the date of commencement
of any employment during the Termination Benefits Period and shall respond
promptly to any reasonable inquiries concerning any employment in which the
Executive engages during the Termination Benefits Period.

 

The Employer acknowledges and agrees that under certain circumstances involving
the termination of the Executive’s employment and/or a Change of Control
transaction involving the Employer, the Executive shall be entitled to
accelerated vesting on his shares of capital stock of the Employer, all to the
extent provided in Section 2(a) of that certain Restricted Stock Agreement,
dated as of the date hereof, by and between the Employer and the Executive.

 

Any Section 409A payments which are subject to execution of a waiver and release
which may be executed and/or revoked in a calendar year following the calendar
year in which the payment event (such as termination of employment) occurs shall
commence payment only in the calendar year in which the release revocation
period ends as necessary to comply with Section 409A.

 

(c)           Termination by Reason of Cause, Death, Disability, Voluntary
Termination or Expiration of Term.  If the Executive’s employment is terminated
for any reason other than by the Employer without Cause under Section 6(b),
including by reason of the Employer’s election not to extend the Term, the
Employer shall have no further obligation to the Executive other than payment of
his Accrued Compensation.

 

 

 

(d)           Payments For Compensation Earned After the Term. In the event
that, following the termination of the Executive’s employment for any reason
other than for Cause,  the Executive becomes entitled to receive compensation
due to the occurrence of an event after the such termination but during the
applicable measurement period therefor, the Employer shall, pay to the Executive
the applicable amount and form of compensation, as set forth elsewhere in this
Agreement, as follows:

 

(i) with respect to the annual incentive bonus, an amount equal to a pro-rated
portion of the annual incentive bonus Executive otherwise would have been paid
for the fiscal year (or portion thereof for the Stub Year (as defined in Exhibit
A-1)) in which such termination of employment occurs, payable when the annual
incentive bonus would otherwise have been paid to Executive pursuant to Section
4(b), based upon (x) actual performance for such fiscal year (or Stub Year), as
determined at the end of such fiscal year (or Stub Year) and (y) the percentage
of such fiscal year (or Stub Year) that shall have elapsed through the date of
Executive's termination of employment; and

 

(ii) with respect to the OEM Contract Bonus, an amount equal to the OEM Contract
Bonus Executive otherwise would have been paid for DT entering the applicable
OEM agreement, payable when the OEM Contract bonus would otherwise have been
paid to Executive pursuant to Section 4(b) and the terms of the OEM Contract
Bonus.

 

For clarity, a Carrier Contract Bonus that has accrued as of the termination
date is payable under Accrued Compensation; and if it has not accrued as of the
termination date, then there is no future-related or pro-rated portion that is
due under any circumstances.

 

8.           Confidential Information, Nonsolicitation and Cooperation.

 

(a)           Confidential Information.  As used in this Agreement,
“Confidential Information” means proprietary information of the Employer which
is of value to the Employer in the course of conducting its business and the
disclosure of which could result in a competitive or other disadvantage to the
Employer.  Confidential Information includes, without limitation, financial
information, reports, and forecasts; inventions, improvements and other
intellectual property; trade secrets; know-how; designs, processes or formulae;
software; market or sales information or plans; customer lists; and business
plans, prospects and opportunities (such as possible acquisitions or
dispositions of businesses or facilities) which have been discussed or
considered by the management of the Employer.  Confidential Information includes
information developed by the Executive in the course of the Executive’s
employment by the Employer, as well as other information to which the Executive
may have access in connection with the Executive’s employment.  Confidential
Information also includes the confidential information of others with which the
Employer has a business relationship.  Notwithstanding the foregoing,
Confidential Information does not include (i) information in the public domain,
unless due to breach of the Executive’s duties under Section 8(b), or
(ii) information obtained in good faith by the Executive from a third party who
was lawfully in possession of such information and not subject to an obligation
of confidentiality owed to the Employer.

 

(b)           Duty of Confidentiality.  The Executive understands and agrees
that the Executive’s employment creates a relationship of confidence and trust
between the Executive and the Employer with respect to all Confidential
Information.  At all times, both during the Executive’s employment with the
Employer and after termination, the Executive will keep in confidence and trust
all such Confidential Information, and will not use or disclose any such
Confidential Information without the written consent of the Employer, except
(i) as may be necessary in the ordinary course of performing the Executive’s
duties to the Employer or (ii) as may be required in response to a valid order
by a court or other governmental body or as otherwise required by law (provided
that if the Executive is so required to disclose the Confidential Information,
the Executive shall (i) immediately notify the Employer of such required
disclosure sufficiently in advance of the intended disclosure to permit the
Employer to seek a protective order or take other appropriate action,
(ii) cooperate in any effort by the Employer to obtain a protective order or
other reasonable assurance that confidential treatment will be afforded the
Confidential Information).

 

(c)           Documents, Records, etc.  All documents, records, data, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Employer or are
produced by the Executive in connection with the Executive’s employment will be
and remain the sole property of the Employer.  The Executive will return to the
Employer all such materials and property as and when requested by the
Employer.  In any event, the Executive will return all such materials and
property immediately upon termination of the Executive’s employment for any
reason.  The Executive will not retain with the Executive any such material or
property or any copies thereof after such termination.

 

 

 

(d)           Nonsolicitation.  During the Term and for six-months thereafter,
the Executive (i) will refrain from directly or indirectly employing, attempting
to employ, recruiting or otherwise soliciting, inducing or influencing any
person to leave employment with the Employer (other than subordinate employees
whose employment was terminated in the course of the Executive’s employment with
the Employer); and (ii) will refrain from soliciting or encouraging any customer
or supplier to terminate or otherwise modify adversely its business relationship
with the Employer.  The Executive understands that the restrictions set forth in
this Section 8(d) are intended to protect the Employer’s interest in its
Confidential Information and established employee, customer and supplier
relationships and goodwill, and agrees that such restrictions are reasonable and
appropriate for this purpose.

 

(e)           Third-Party Agreements and Rights.  The Executive hereby confirms
that the Executive is not bound by the terms of any agreement with any previous
employer or other party which restricts in any way the Executive’s use or
disclosure of information or the Executive’s engagement in any business.  The
Executive represents to the Employer that the Executive’s execution of this
Agreement, the Executive’s employment with the Employer and the performance of
the Executive’s proposed duties for the Employer will not violate any
obligations the Executive may have to any such previous employer or other
party.  In the Executive’s work for the Employer, the Executive will not
disclose or make use of any information in violation of any agreements with or
rights of any such previous employer or other party, and the Executive will not
bring to the premises of the Employer any copies or other tangible embodiments
of non-public information belonging to or obtained from any such previous
employment or other party.

 

(f)            Litigation and Regulatory Cooperation.  During and after the
Executive’s employment, the Executive shall cooperate reasonably with requests
from the Employer, or the Employer’s legal counsel, in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Employer which relate to events or
occurrences that transpired while the Executive was employed by the
Employer.  The Executive’s cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of the Employer
at mutually convenient times.  During and after the Executive’s employment, the
Executive also shall cooperate fully with the Employer in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Employer.  The Employer shall
reimburse the Executive for any reasonable out-of-pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 8(f), and if the Executive spends more than ten (10) hours in any
calendar month in performance of these obligations, the Employer shall pay the
Executive $500 per hour for each part of an hour over ten (10) hours in such
calendar month.

 

(g)           Injunction.  The Executive agrees that it would be difficult to
measure any damages caused to the Employer which might result from any breach by
the Executive of the promises set forth in this Section 8, and that in any event
money damages may be an inadequate remedy for any such breach.  Accordingly,
subject to Section 9 of this Agreement, the Executive agrees that if the
Executive breaches, or proposes to breach, any portion of this Agreement, the
Employer shall be entitled, in addition to all other remedies that it may have,
to an injunction or other appropriate equitable relief to restrain any such
breach without showing or proving any actual damage to the Employer and without
the need to post a bond or other security.

 

 

 

9.           Arbitration of Disputes.  In the event of any dispute or
controversy arising out of, or relating to, this Agreement, the parties hereto
agree to submit such dispute or controversy to binding arbitration pursuant to
either the JAMS Streamlined (for claims under $250,000.00) or the JAMS
Comprehensive (for claims over $250,000.00) Arbitration Rules and Procedures,
except as modified herein, including the Optional Appeal Procedure.  A sole
neutral arbitrator shall be selected from the list (the “List”) of arbitrators
supplied by J.A.M.S. (“JAMS”) Los Angeles County, California office, or any
successor entity, or if it no longer exists, from a List supplied by the ADR
Services, Inc., in Los Angeles, California (“ADR”) following written request by
any party hereto.  If the parties hereto after notification of the other
party(-ies) to such dispute cannot agree upon an arbitrator within thirty (30)
days following receipt of the List by all parties to such arbitration, then
either party may request, in writing, that JAMS or ADR, as appropriate, appoint
an arbitrator within ten (10) days following receipt of such request (the
“Arbitrator”).  The arbitration shall take place in Los Angeles County,
California, at a place and time mutually agreeable to the parties or if no such
agreement is reached within ten (10) days following notice from the Arbitrator,
at a place and time determined by the Arbitrator.  Such arbitration shall be
conducted in accordance with the Streamlined Arbitration Rules and Procedures of
JAMS then in effect, and Section 1280 et seq. of the California Code of Civil
Procedure, or if applicable, the Commercial Arbitration Rules of ADR then in
effect.  The preceding choice of venue is intended by the parties to be
mandatory and not permissive in nature, thereby precluding the possibility of
litigation between the parties with respect to or arising out of this Agreement
in any jurisdiction other than that specified in this Section.  Each party
hereby waives any right it may have to assert the doctrine of forum non
conveniens or similar doctrine or to object to venue with respect to any
proceeding brought in accordance with this Section, and stipulates that the
Arbitrator shall have in personam jurisdiction and venue over each of them for
the purpose of litigating any dispute, controversy, or proceeding arising out of
or related to this Agreement.  Each party hereby authorizes and accepts service
of process sufficient for personal jurisdiction in any action against it as
contemplated by this Section by registered or certified mail, return receipt
requested, postage prepaid, to its address for the giving of notices as set
forth in this Agreement.  The decision of the Arbitrator shall be final and
binding on all the parties to the arbitration, shall be non-appealable and may
be enforced by a court of competent jurisdiction.  The prevailing party shall be
entitled to recover from the non-prevailing party reasonable attorney’s fees, as
well as its costs and expenses.  The Arbitrator may grant any remedy appropriate
including, without limitation, injunctive relief or specific
performance.  Notwithstanding any of the foregoing, the Employer may seek a
temporary restraining order or a preliminary injunction as contemplated in
Section 8(g) herein.

 

10.         Integration.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements between the parties with respect to any related subject matter.

 

11.         Assignment; Successors and Assigns, etc.  Neither the Employer nor
the Executive may make any assignment of this Agreement or any interest herein,
by operation of law or otherwise, without the prior written consent of the other
party; but the Employer may assign its rights under this Agreement without the
consent of the Executive, in the event that the Employer shall effect a
reorganization, consolidate with or merge into any other corporation,
partnership, organization or other entity, or transfer all or substantially all
of its properties or assets to any other corporation, partnership, organization
or other entity, in which event the Employer will obtain a written confirmation
of the assumption of the Employer’s obligation hereunder for the benefit of the
Executive.  This Agreement shall inure to the benefit of and be binding upon the
Employer and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns. It is anticipated that the
Executive’s employer of record and salary and bonus payor may be the Employer,
DT or another Subsidiary, as determined by the Employer and communicated to
Executive from time to time, but the Employer and DT will be jointly and
severally liable for all amounts payable to Executive hereunder.

 

12.         Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

13.         Waiver.  No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party.  The failure of any party to
require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

14.         Notices.  Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the Executive’s last residential address the Executive has filed in
writing with the Employer or, in the case of the Employer, at its main offices,
attention of the Chairman of the Board, and shall be effective on the date of
delivery in person or by courier or three (3) days after the date mailed.

 

15.         Third Party Beneficiary; Amendment.  The Executive and the Employer
acknowledge and agree that no third party shall have any rights or benefits
under this Agreement.  This Agreement may be amended or modified only by a
written instrument signed by the Executive and the Employer.

 

 

 

16.         Governing Law.  This contract has been entered into in the State of
California and shall be construed under and be governed in all respects by the
laws of the State of California, without giving effect to the conflict of laws
principles of such state; provided that Section 19 shall be governed by the laws
of the State of Delaware.

 

17.         Counterparts.  This Agreement may be executed in any number of
original, facsimile or other electronic counterparts, each of which when so
executed and delivered shall be taken to be an original; but such counterparts
shall together constitute one and the same document.

 

18.         No Prior Agreements.  The Executive hereby represents and warrants
to the Employer and that the execution of this Agreement by the Executive, the
Executive’s employment by the Employer, and the performance of the Executive’s
duties hereunder will not violate or constitute a breach of any agreement,
including any non-competition agreement, invention or confidentiality agreement,
with a former employer, client or any other person or entity.  Further, the
Executive agrees to indemnify the Employer for any loss, including, but not
limited to, reasonable attorneys’ fees and expenses, that the Employer may incur
based upon or arising out of the Executive’s breach of this Section.

 

  19.         Indemnification.  The Employer shall indemnify the Executive
against and hold the Executive harmless from any costs, liabilities, losses and
exposures for the Executive’s services as an employee, officer and director of
the Employer (or any successor in interest thereof), whether before or after the
Effective Date, to the maximum extent permitted under the Delaware General
Corporate Law.  If the Executive is made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action by the Employer against the Executive), by
reason of the fact that the Executive is or was performing services to the
Employer under this Agreement or while acting as an executive officer of the
Employer, the Employer shall indemnify the Executive against all expenses
(including reasonable attorneys’ fees), judgments, fines and amounts paid in
settlement, as actually and reasonably incurred by the Executive in connection
therewith, to the maximum extent permitted under the Delaware General
Corporation Law.  If the Executive is made a party to any third-party action,
complaint, suit or proceeding, the Executive shall given prompt notice thereof
to the Employer, and the Employer shall have the right to assume and control the
defense of such action, complaint, suit or proceeding; provided that if legal
counsel selected by the Employer shall have a conflict of interest that prevents
such counsel from representing the Executive, the Executive may engage separate
counsel and the Employer shall reimburse all reasonable attorneys’ fees and
reasonable expenses of such separate counsel.  Notwithstanding the foregoing,
the Employer shall not have, and the Executive acknowledges and agrees that the
Employer does not have, any obligation to indemnify the Executive under this
Section or under its certificate of incorporation or bylaws, with respect to (a)
any breach of representation, warranty or covenant committed by the Executive
under this Agreement, or (b) any action or inaction by the Executive where the
Executive failed to act in good faith and in a manner the Executive reasonably
believed to be in, or not opposed to, the best interests of the Employer, or
with respect to any criminal action or proceeding, the Executive had reasonable
cause to believe that his conduct was unlawful.

 

20.         Directors’ and Officers’ Insurance. As soon as reasonably
practicable following the Effective Date, the Employer shall use commercially
reasonable efforts to obtain directors’ and officers’ insurance from a reputable
insurance company with such coverage amounts and policy terms as is customary
for public companies with market valuations similar to the Employer, as
determined by the Employer in its sole discretion.

 

21.          Section 954 of the Dodd Frank Act. This Agreement and all other
Compensation of Executive are intended to comply with the “clawback obligations”
of Section 954 of the Dodd Frank Act ((including the related regulations,
“Section 954”). If the Employer’s financial statements must be restated, to the
extent and only to the extent required by Section 954 (if applicable), the
Employer shall be entitled to recover from Executive, and Executive agrees to
promptly repay, any incentive-based compensation which would not have been
earned under the restated financial statements. 

 

 

 

22.         Section 409A Compliance.  Unless otherwise expressly provided, any
payment of compensation by the Employer to the Executive, whether pursuant to
this Agreement or otherwise, shall be made no later than the fifteenth (15th)
day of the third (3rd) month (i.e., 2½ months) after the later of the end of the
calendar year or the Employer’s fiscal year in which the Executive’s right to
such payment vests (i.e., is not subject to a “substantial risk of forfeiture”
for purposes of Section 409A).  Each payment and each installment of any bonus
or severance payments provided for under this Agreement shall be treated as a
separate payment for purposes of application of Section 409A. To the extent any
amounts payable by the Employer to the Executive constitute “nonqualified
deferred compensation” (within the meaning of Section 409A) such payments are
intended to comply with the requirements of Section 409A, and shall be
interpreted in accordance therewith. Neither party individually or in
combination may accelerate, offset or assign any such deferred payment, except
in compliance with Section 409A. No amount shall be paid prior to the earliest
date on which it is permitted to be paid under Section 409A and the Executive
shall have no discretion with respect to the timing of payments except as
permitted under Section 409A. In the event that the Executive is determined to
be a “key employee” (as defined and determined under Section 409A) of the
Employer at a time when its stock is deemed to be publicly traded on an
established securities market, payments determined to be “nonqualified deferred
compensation” payable upon separation from service shall be made no earlier than
(a) the first (1st) day of the seventh (7th) complete calendar month following
such termination of employment, or (b) the Executive’s death, consistent with
the provisions of Section 409A.  Any payment delayed by reason of the prior
sentence shall be paid out in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.  All expense
reimbursement or in-kind benefits subject to Section 409A provided under this
Agreement or, unless otherwise specified in writing, under any Employer program
or policy, shall be subject to the following rules: (i) the amount of expenses
eligible for reimbursement or in-kind benefits provided during one calendar year
may not affect the benefits provided during any other year; (ii) reimbursements
shall be paid no later than the end of the calendar year following the year in
which the Executive incurs such expenses, and the Executive shall take all
actions necessary to claim all such reimbursements on a timely basis to permit
the Employer to make all such reimbursement payments prior to the end of said
period, and (iii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.  The Executive shall be
responsible for the payment of all taxes applicable to payments or benefits
received from the Employer.  It is the intent of the Employer that the
provisions of this Agreement and all other plans and programs sponsored by the
Employer be interpreted to comply in all respects with Section 409A; however,
the Employer shall have no liability to the Executive, or any successor or
beneficiary thereof, in the event taxes, penalties or excise taxes may
ultimately be determined to be applicable to any payment or benefit received by
the Executive or any successor or beneficiary thereof.

 

23.         Set Off. The Employer's or DT’s obligation to pay Executive the
amounts provided and to make the arrangements provided hereunder shall be
subject to set-off, counterclaim or recoupment of amounts owed by Executive to
the Employer or its Subsidiaries to the extent permitted by applicable law.

 

24.         Withholding Obligations. The Employer, or any other entity making a
payment, may withhold and make such deductions from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld or deducted from time to time pursuant to any applicable law,
governmental regulation and/or order.

 

25.         Interpretation. Executive understands that this Agreement is deemed
to have been drafted jointly by the parties and that the parties had a
reasonable opportunity to retain legal counsel for such purpose. Any uncertainty
or ambiguity shall not be construed for or against any party based on
attribution of drafting to any party.

 

26.         Headings. Titles or captions of Sections contained in this Agreement
are inserted only as a matter of convenience and for reference, and in no way
define, limit, extend or describe the scope of this Agreement or the intent of
any provisions hereof.

 

27.         Survival of Provisions. All other rights and obligations of the
parties hereto, other than those applicable by their express terms only during
the Term, shall survive any termination or expiration of this Agreement or of
Executive’s employment with the Employer, and shall be fully enforceable
thereafter.

 

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the Employer and by the
Executive as of the Effective Date.

 

  EMPLOYER         Mandalay Digital Group, Inc., a Delaware corp.         By: 
/s/ Peter Adderton     Name: Peter Adderton     Title: CEO   Digital Turbine
Group, LLC, a Delaware limited liability company         By:  /s/ Peter Adderton
    Name: Peter Adderton     Title: CEO

 

  EXECUTIVE         Name:  /s/ William Stone      William Stone

 



 

 

 

Exhibit A-1

 

Benchmarks for Annual Incentive Bonus for Stub Year 2012 and full year 2013.

 

The Board of Directors of Employer (or any compensation committee thereof) shall
establish a revenue and an EBITDA target for DT for the remainder of 2012 (the
“Stub Year”) within thirty (30) days of the Effective Date, and for fiscal year
2013 by March 31, 2013, in each case its sole discretion after consultation with
the Executive. Revenue and EBITDA shall be as defined by the Board of Directors
(or any compensation committee thereof) in its reasonable discretion. The Board
of Directors (or any compensation committee thereof) may, without limitation,
use any reasonable method to allocate overhead to DT for purposes of determining
EBITDA and to allocate revenue that may relate to both DT and any other entity
that is not a Subsidiary of DT (such as to the Employer’s other business units).
The Board of Directors (or any compensation committee thereof) shall communicate
each applicable target to the Executive in writing promptly after it is
determined.

 

If the revenue target for the applicable period is achieved, as reasonably
determined by the Employer, within 90 days of the end of such period, then
Executive shall receive 50% of a 100% of the Salary due for that applicable
period. For example, if the revenue target is met for the Stub Year, then
Executive shall receive 50% of the Salary due to Executive with respect to the
Stub Year. And if the revenue target is met for fiscal 2013, then Executive
shall receive 50% of the Salary due to Executive with respect to fiscal 2013.

 

If the EBITDA target for the applicable period is achieved, as reasonably
determined by the Employer, within 90 days of the end of such period, then
Executive shall receive 50% of a 100% of the Salary due for that applicable
period. For example, if the EBITDA target is met for the Stub Year, then
Executive shall receive 50% of the Salary due to Executive with respect to the
Stub Year. And if the EBITDA target is met for fiscal 2013, then Executive shall
receive 50% of the Salary due to Executive with respect to fiscal 2013

 

The total annual incentive bonus for the Stub Year of the Term shall not exceed
100% of the Salary due to Executive for the Stub Year, and the total annual
incentive bonus for 2013 shall not exceed 100% of the Salary due to Executive
for 2013.

 

For all periods after 2013 during the Term, the Board of Directors (or any
compensation committee thereof) and the Executive shall establish the applicable
performance targets and measurement periods, and the Board of Directors (or any
compensation committee thereof) shall reasonably determine whether such targets
have been achieved.

 

Exhibit A-2

 

Executive shall receive an additional bonuses, if the following events occur, as
reasonable determined by the Board of Directors (or any compensation committee
thereof), subject to the following terms and conditions:

 

Carrier Contract Bonus: For every definitive agreement entered into between DT
and a carrier during the Term having the criteria set forth under Column A, the
corresponding amount set forth under Column B:

 

                Column A Column B Carrier has at least 5 million subscribers or
more at time of contract and contract provides on its face for revenue to DT of
at least $100,000 in the first contract year. $10,000 Carrier has between 5
million and 25 million subscribers at time of contract and contract provides on
its face for revenue to DT of at least $100,000 but less than $200,000 during
the first full contract year $25,000 Carrier has over 25 million subscribers at
time of contract and contract provides on its face for revenue to DT of at least
$200,000 during the first full contract year $50,000 Any contract that satisfies
more than one of the above criteria-sets shall only receive one payment,
determined by the highest payment for which it is eligible.  

 



 

 

 

Example: If DT signs one contract with a carrier that has 6 million subscribers
and that contract provides for revenue of $140,000 during the first contract
year, and another contract with a carrier that has 6 million subscribers and
that contract provides for revenue of $160,000 in the first contract year and a
final contract with a carrier that has 26 million subscribers and that contract
provides for revenue of $250,000 during the first contract year, then Executive
would be due a bonus of $85,000 ($10,000 for first contract, $25,000 for second
contract and $50,000 for third contract). The fact that the second and third
contract include the criteria set for lower tier contracts does not result in
double payment for the same contract.

 

OEM Contract Bonus: For every definitive agreement entered into between DT and
an Original Equipment Manufacturer or other alternative distribution partner
agreed upon between Executive and Employer (e.g,. Operating System Provider,
Retailer, Other Distributors, etc.) during the Term, which contract provides for
an express commitment by the OEM to put Digital Turbine on that OEM’s devices,
5% of the revenue DT actually receives from such OEM during the first year of
the contract generated from the device commitment.

 

 

 

EXHIBIT B

 

 

 

MANDALAY DIGITAL GROUP, INC.

AMENDED AND RESTATED 2011 EQUITY INCENTIVE PLAN

 

NOTICE OF GRANT

 

AND

 

RESTRICTED STOCK AGREEMENT

 

 

You have been granted the number of shares of Restricted Common Stock of
Mandalay Digital Group, Inc. (the “Company”), as set forth below (“Common
Shares”), subject to the terms and conditions of the Mandalay Digital Group,
Inc. Amended and Restated 2011 Equity Incentive Plan (“Plan”), and this Notice
of Grant and Restricted Stock Agreement including the attachments hereto
(collectively, “Notice and Agreement”). Unless otherwise defined in the Notice
and Agreement, terms with initial capital letters shall have the meanings set
forth in the Plan.

 

Participant:

 

William Stone Home Address:    

Soc. Sec. No:

 

Number of shares of Restricted Common Stock Granted: 1,500,000     Grant Date:
[Date of Signing of this Agreement], 2012     Period of Restriction and Release
of Common Shares from Company’s Return Right (see Sections 2 and 3 of attached
Agreement) Period of Restriction and Release Date to be conformed to Section
4(e) of the Employment Agreement between the parties of even date herewith    

 

By signing below, you accept this grant of Common Shares and you hereby
represent that you: (i) agree to the terms and conditions of this Notice and
Agreement and the Plan; (ii) have reviewed the Plan and the Notice and Agreement
in their entirety, and have had an opportunity to obtain the advice of legal
counsel and/or your tax advisor with respect thereto; (iii) fully understand and
accept all provisions hereof; (iv) agree to accept as binding, conclusive, and
final all of the Administrator’s decisions regarding, and all interpretations
of, the Plan and the Notice and Agreement; and (v) agree to notify the Company
upon any change in your home address indicated above.

 

 

AGREED AND ACCEPTED:

 

 

 

Signature:

   

 

Print
Name:

William Stone

 

 



 

 

 

MANDALAY DIGITAL GROUP, INC.

AMENDED AND RESTATED 2011 EQUITY INCENTIVE PLAN

 

 

RESTRICTED STOCK AGREEMENT

 

 

1.         Grant of Restricted Stock. The Company has granted to you the number
of shares of Restricted Common Stock specified in the Notice of Grant on the
preceding page (“Notice of Grant”), subject to the following terms and
conditions. In consideration of such grant, you agree to be bound by the terms
and conditions hereof, and by the terms and conditions of the Plan.

 

2.         Period of Restriction. During the Period of Restriction specified in
the Notice of Grant, the Common Shares shall remain subject to the Company’s
Return Right (defined in Section 3). The Period of Restriction shall expire and
the Company’s Return Right shall lapse as to the Common Shares granted in the
amount(s) and on the date(s) specified in the Notice of Grant (each, a “Release
Date”); provided, however, that no Common Shares shall be released on any
Release Date if the Participant has ceased Continuous Status as an Employee,
Consultant or Director on or prior to such date. Any and all Common Shares
subject to the Company’s Return Right at any time shall be defined in this
Notice and Agreement as “Unreleased Common Shares.” [Acceleration upon a Change
of Control, and vesting to continue during any Termination Benefits Period, as
set forth in the Employment Agreement between the parties of even date herewith]

 

3.         Return of Restricted Stock to Company. If Participant ceases
Continuous Status as an Employee, Consultant or Director for any reason (a
“Return Event”), the Company shall become the legal and beneficial owner of the
Unreleased Common Shares and all rights and interests therein or relating
thereto, and the Company shall have the right to retain and transfer such
Unreleased Common Shares to its own name. The Participant shall continue to own
any Common Shares subject to the terms of the Plan and this Notice and Agreement
with respect to which the Participant has Continuous Status as an Employee,
Consultant or Director through the Release Date(s) specified in the Notice of
Grant for such Common Shares.

 

4.         Restriction on Transfer. Except for the transfer of the Common Shares
to the Company or its assignees contemplated by this Notice and Agreement, none
of the Common Shares or any beneficial interest therein shall be transferred,
encumbered or otherwise disposed of in any way until the date that is two years
after the Release Date for such Common Shares set forth in this Notice and
Agreement. In addition, as a condition to any transfer of the Common Shares
after such Release Date, the Company may, in its discretion, require: (i) that
the Common Shares shall have been duly listed upon any national securities
exchange or automated quotation system on which the Company's Common Stock may
then be listed or quoted; (ii) that either (a) a registration statement under
the Securities Act of 1933, as amended (“Securities Act”) with respect to the
Common Shares shall be effective, or (b) in the opinion of counsel for the
Company, the proposed purchase shall be exempt from registration under the
Securities Act and the Participant shall have entered into agreements with the
Company as reasonably required; and (iii) fulfillment of any other requirements
deemed necessary by counsel for the Company to comply with Applicable Law.

 

5.         Retention of Common Shares. To ensure the availability for delivery
of the Participant's Unreleased Common Shares upon their return to the Company
pursuant to this Notice and Agreement, the Company shall retain possession of
the share certificates representing the Unreleased Common Shares, together with
a stock assignment duly endorsed in blank, attached hereto as Exhibit A. The
Company shall hold the Unreleased Common Shares and related stock assignment
until the Release Date for such Common Shares. In addition, the Company may
require the spouse of Participant, if any, to execute and deliver to the Company
the Consent of Spouse in the form attached hereto as Exhibit B. When a Return
Event or Release Date occurs, the Company shall promptly deliver the certificate
for the applicable Common Shares to the Company or to the Participant, as the
case may be.

 

 

 

6. Stockholder Rights. Subject to the terms hereof, the Participant shall have
all the rights of a stockholder with respect to the Common Shares while they are
retained by the Company pursuant to Section 5, including without limitation, the
right to vote the Common Shares and to receive any cash dividends declared
thereon. If, from time to time prior to the Release Date, there is (i) any stock
dividend, stock split or other change in the Common Shares, or (ii) any merger
or sale of all or substantially all of the assets or other acquisition of the
Company, any and all new, substituted or additional securities to which the
Participant shall be entitled by reason of the Participant's ownership of the
Common Shares shall be immediately subject to the terms of this Notice and
Agreement and included thereafter as “Common Shares” for purposes of this Notice
and Agreement.

 

 

7.         Legends. The share certificate evidencing the Common Shares, if any,
issued hereunder shall be endorsed with the following legend (in addition to any
legend required under applicable state securities laws):

 

THE COMMON SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS UPON TRANSFER AND OBLIGATIONS TO RETURN TO THE COMPANY, AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE HOLDER, A COPY OF WHICH IS ON
FILE WITH THE SECRETARY OF THE COMPANY.

 

 

8.         U.S. Tax Consequences. The Participant has reviewed with the
Participant's own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by this Notice
and Agreement. The Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its employees or agents.
The Participant understands that the Participant (and not the Company) shall be
responsible for the Participant's own tax liability that may arise as a result
of the transactions contemplated by this Notice and Agreement. The Participant
understands that for U.S. taxpayers, Section 83 of the Internal Revenue Code of
1986, as amended (the "Code"), taxes as ordinary income the difference between
the purchase price for the Common Shares, if any, and the fair market value of
the Common Shares as of the date any restrictions on the Common Shares lapse. In
this context, “restriction” includes the right of the Company to the return of
the Common Shares upon a Return Event. The Participant understands that if
he/she is a U.S. taxpayer, the Participant may elect to be taxed at the time the
Common Shares are awarded as Restricted Stock rather than when and as the Return
Right expires by filing an election under Section 83(b) of the Code with the IRS
within 30 days from the date of acquisition. The form for making this election
is attached as Exhibit C hereto.

 

THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT'S SOLE RESPONSIBILITY
AND NOT THE COMPANY'S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), IF
APPLICABLE, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES
TO MAKE THIS FILING ON THE PARTICIPANT'S BEHALF.

 

 

 

9.         General.

 

(a)         This Notice and Agreement shall be governed by and construed under
the laws of the State of Delaware. The Notice and Agreement and the Plan, which
is incorporated herein by reference, represents the entire agreement between the
parties with respect to the shares of Restricted Common Stock granted to the
Participant. In the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Notice and Agreement, the terms and
conditions of the Plan shall prevail.

 

(b)         Any notice, demand or request required or permitted to be delivered
by either the Company or the Participant pursuant to the terms of this Notice
and Agreement shall be in writing and shall be deemed given when delivered
personally, deposited with a reputable courier service, or deposited in the U.S.
Mail, First Class with postage prepaid, and addressed to the parties at the
addresses set forth in the Notice of Grant, or such other address as a party may
request by notifying the other in writing.

 

(c)         The rights of the Company under this Notice and Agreement and the
Plan shall be transferable to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company's successors and assigns. The rights and obligations
of the Participant under this Notice and Agreement may only be assigned with the
prior written consent of the Company.

 

(d)         The Participant agrees upon request to execute any further documents
or instruments necessary or desirable to carry out the purposes or intent of
this Notice and Agreement.

 

(e)         PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE RELEASE OF COMMON
SHARES PURSUANT TO THIS AGREEMENT SHALL BE EARNED ONLY BY CONTINUING SERVICE AS
AN EMPLOYEE, CONSULTANT OR DIRECTOR, AND NOT THROUGH THE ACT OF BEING HIRED,
APPOINTED OR OBTAINING COMMON SHARES HEREUNDER.

 

 

#####

 

 

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

 

 

FOR VALUE RECEIVED I, __________________________, hereby sell, assign and
transfer unto _______________________________________(__________) Common Shares
of Mandalay Digital Group, Inc. standing in my name of the books of said
corporation represented by Certificate No. ________ herewith and do hereby
irrevocably constitute and appoint _____________________________ to transfer the
said stock on the books of the within named corporation with full power of
substitution in the premises.

 

This Stock Assignment may be used only in accordance with the Notice of Grant
and the Restricted Stock Agreement between Mandalay Digital Group, Inc. and the
undersigned dated_____________, 20__.

 

 

Dated: _______________, 20___

 

 

  Signature:           Print Name:  

 

 

INSTRUCTIONS:

 

Please DO NOT fill in any blanks other than the signature lines.

The purpose of this assignment is to enable the Company to receive the return of
the Common Shares as set forth in the Notice and Agreement, without requiring
additional signatures on the part of the Participant.

 

 

 

EXHIBIT B

 

CONSENT OF SPOUSE

 

 

 

I, ____________________, spouse of ___________________, have read and approve
the foregoing Notice of Grant and Restricted Stock Agreement (the “Notice and
Agreement”). In consideration of the Company's grant to my spouse of the Common
Shares of Mandalay Digital Group, Inc. as set forth in the Notice and Agreement,
I hereby appoint my spouse as my attorney-in-fact in respect to the exercise of
any rights under the Notice and Agreement and agree to be bound by the
provisions of the Notice and Agreement insofar as I may have any rights in said
Notice and Agreement or any Common Shares issued pursuant thereto under the
community property laws or similar laws relating to marital property in effect
in the state or country of our residence as of the date of the signing of the
foregoing Notice and Agreement.

 

 

 

Dated: _______________, 20__                         Signature of Spouse

 

  Print Name:  

 



 

 

 

EXHIBIT C

 

ELECTION UNDER SECTION 83(b)

OF THE U.S. INTERNAL REVENUE CODE OF 1986

 

 

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer's gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with his or her receipt of the property described below:

 

 

1.      The name, address, taxpayer identification number and taxable year of
the undersigned are as follows:

 

  Name:     Spouse:     Taxpayer I.D.
No.:     Address:           Tax Year:  

 

2. The property with respect to which the election is made is described as
follows: __________________(________) shares of the common stock (“Common
Shares”) of Mandalay Digital Group, Inc. (the "Company").

 

3. The date on which the property was transferred is ______________, 20__.

  

4. The property is subject to the following restrictions:

 

The Common Shares are required to be returned to the Company in the event that
the undersigned ceases to perform services for the Company through certain dates
specified in the Notice of Grant and Restricted Stock Agreement between me and
the Company dated as of ___________, 20__. This right lapses with regard to a
portion of the Common Shares based on my Continued Status as an Employee,
Consultant or Director over time.

 

5. The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is: $______________________.

 

6. The amount (if any) paid for such property is: none.

 

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned's receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property. The
undersigned understands that the foregoing election may not be revoked except
with the consent of the Commissioner.

 

 



  

Dated:   ___________________, 20__   Signature of Taxpayer     The undersigned
spouse of taxpayer joins in this election.       Dated:   ___________________,
20__   Spouse of Taxpayer

 



 

 

 

